DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed prior to March 16, 2013, is being examined under the Pre-AIA  first-to-invent provisions. 
This action is responsive to communications: Amendment filed on 09/29/2021. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.

Double Patenting
The terminal disclaimer, submitted on 10/12/2021 by the Applicant(s), has been approved by the Office, and the nonstatutory double patenting rejection is withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons of allowance:

The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 2 and 13-14 when taken in the context of the claim as a whole. 
In addition to the claim amendments and applicant’s arguments/remarks submitted on 09/29/2021, at best the prior art of record, Chau et al. (Patent No. US 8, 868,338 B1) discloses displaying a transition between a map and a street level image that a mobile device transitions from a top-down view of a map to a street-level view of an image, such as a panoramic image, such that the mobile device uses the currently stored map image to perform a tilt and zoom transition, (see Abstract and Figures 9-17), Lee et al. (Pub No. US 2011/0304750 A1) discloses displaying an object related information in the mobile terminal that includes receiving an image via a camera module of the mobile terminal, the received image depicting objects located within a predetermined distance from the mobile terminal, obtaining at least one object related information corresponding to the received image, displaying the received image including the obtained at least one object related information, receiving a zoom-in command signal for the camera module, zooming in on the displayed image according to the received zoom-in command signal such that the zoomed-in image is displayed at a zoom position, and displaying object related information in the obtained object related information corresponding to at least one object of the zoomed-in image depicted between the zoom position and the predetermined distance, (see Abstract and Fig. 3 & 6A-6D), Jakobson et al. (Pub No. US 2010/0146436 A1) discloses displaying content associated with a point-of-interest ("POI") in a digital mapping system that include detecting a change in the zoom level of an electronic map displayed on a computing device, determining if the new zoom-level is at a pre-determined zoom level (e.g. at maximum zoom), identifying a POI on the map, retrieving content associated with the POI ("POI content") and displaying the POI content, (see Abstract and Fig. 1 & 4A-5B), Kim et al. (Pub No. US 2009/0237421 A1) discloses a mobile terminal including a display including a touchscreen that includes sensing an object in near proximity to the  Smith et al. (Pub No. US 2007/0210937 A1) discloses a single repository for capturing, connecting, sharing, and visualizing information based on a geographic location that includes detailed information can be dynamically rendered as a function of a user parameter, which can include a user demographic, a user profile, and a user preference information and map information and advertisements displayed in conjunction with the map information can be dynamically rendered as a function of a user advertising preference, (see Abstract and Fig. 13-15 & 17), and Lee et al. (Pub No. US 2008/0147730 A1) discloses providing location-specific image information that includes capturing (202) an image of an object from a mobile device (110), determining (204) a location of the mobile device, recognizing (206) the object from a database of images from the location, and retrieving (208) location-specific information associated With the object, (see Abstract and Fig. 2 & 5-8 & 15-16). 
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 2 and 13-14 as a whole. 
Thus, claims 2 and 13-14 are allowed over the prior arts of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hugo Molina whose telephone number is (571) 272-3269. The examiner can normally be reached on Monday through Thursday 8:00 am to 5:30 pm and alternate Fridays 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin F. Heard can be reached at (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/HUGO MOLINA/
Primary Examiner, Art Unit 3648